DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed January 21, 2021. Claims 1-30 are pending.  

Allowable Subject Matter
Claims  1-30  are allowed.
The closest prior art of record is  Sermanet et al (NPL titled: OverFeat: Integrated Recognition, Localization and Detection using Convolutional Networks). Zhang discloses an apparatus for tracking objects in one or more video frames (integrated framework for using Convolutional Networks for classification, localization and detection – see abstract), comprising: a memory (computer vision system – see section 2, [p][001]) configured to store the one or more video frames ; and a processor (computer vision system – see section 2, [p][001]) coupled to the memory and configured to: determine a first set of one or more bounding regions for a video frame based on a trained classification network applied to the video frame (note the system is trained on ImageNet 2012 – see section 3.1, [p][002]), wherein the first set of one or more bounding regions are associated with one or more objects in the video frame (note that 
 	However, Zhang does not expressly disclose wherein the final set of one or more bounding regions includes at least a portion of a bounding region of the second set of one or more bounding regions that is not associated with any bounding regions of the first set of one or more bounding regions.  A reason for excluding associated one or more blob bounding boxes or bounding regions is that the high confidence detector bounding box can be considered to represent the object that is also represented by the associated blob bounding boxes, and since the detector bounding box represents the object with a high confidence, the results of the blob detection system are not needed to represent the object. For instance, the high confidence detector bounding box is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    February 26, 2021